Citation Nr: 0823352	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-38 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION


The veteran had active military service from June 1965 to 
June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, 
provided an examination, and obtained a medical opinion.  No 
duty to assist was unmet.


Background

The veteran contends that his current hearing loss is a 
direct result of his exposure to loud noises from rifles, 
machine guns, and exploding charges at close range while in 
the military service.

The veteran's DD form 214 shows his military occupational 
specialty (MOS) was as a disbursement specialist, with the 
related civilian occupation as a cashier.

Initially, the Board notes that a review of the service 
medical records does not reveal complaints related to hearing 
loss, and the veteran's entrance and discharge examinations, 
dated in October 1964, and April 1967, in addition to a June 
1965 audiologic examination, all revealed a normal clinical 
evaluation for the veteran's ears.

The October 1964 entrance physical examination report showed 
a whispered voice examination which revealed normal hearing 
acuity of 15/15.

An in-service audiological evaluation dated in June 1965 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

The April 1967 discharge audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
--
10 (15)

The record contains a January 2006 nexus opinion from C.F., 
Au.D. opining that, from the veteran's history of being 
exposed to the noise of rifles, machine guns, and exploding 
charges at close range, it was quite likely that this was the 
beginning of the veteran's hearing loss.  The examiner noted 
that the type and degree of the veteran's hearing level on 
his audiogram was consistent with noise induced hearing loss.  

This January 2006 private audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
75
75
LEFT
20
30
70
95
100

The examiner noted that the audiogram revealed severe high 
frequency sensorineural hearing loss in the right ear and a 
profound sensorineural hearing loss in the left ear.  The 
examiner noted pure tone threshold averages of 55 decibels in 
the right ear, and 73.75 decibels in the left ear, and 
maximum word recognition scores of 92 percent for the right 
ear and 88 percent for the left ear.

The record also contains an August 2006 VA opinion provided a 
state licensed audiologist, opining that it was not likely 
that the veteran's current hearing loss was precipitated by 
military noise exposure.  The examiner explained that the 
veteran's hearing loss was within normal limits throughout 
his service career, and noted that exposure to either impulse 
sounds or continuous exposure could cause a temporary 
threshold shift, which disappears in 16 to 48 hours after 
exposure to loud noise.  The examiner also stated that 
impulse sounds may also damage the structure of the hair 
cells resulting in hearing loss.  The examiner explained that 
if the hearing did not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  He noted 
that, when decreased acuity results from exposure to loud 
noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing acuity had in fact recovered 
without permanent loss.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current bilateral hearing 
loss as noted by the January 2006 private audiologist, C.F.  
However, the SMRs do not show any in-service complaints or 
treatment related to hearing loss, and the in-service 
examinations revealed no loss of acuity as per the VA 
reviewer.  Moreover, there is an absence of any problem with 
hearing acuity until decades after the veteran left military 
service.  Regarding a nexus between the veteran's current 
bilateral hearing loss and his time spent in the service, the 
August 2006 VA audiologist opined that it was not likely that 
the veteran's current hearing loss was precipitated by 
military noise exposure, explaining that the veteran's 
hearing loss was within normal limits throughout his service 
career.  The examiner further explained what was meant by a 
temporary threshold shift, noting that exposure to either 
impulse sounds or continuous exposure could cause a temporary 
threshold shift, which disappeared in 16 to 48 hours after 
exposure to loud noise, and noted that if the hearing did not 
recover completely from a temporary threshold shift, 
permanent hearing loss existed.  The examiner in effect 
opined that, because the veteran had normal thresholds in 
service, any threshold shift that may have occurred during 
service because of noise exposure did not result in permanent 
damage.  The examiner consequently concluded that the 
veteran's currently diagnosed hearing loss was not related to 
the veteran's time spent on active duty.  

Although the record contains a January 2006 opinion by C.F., 
a certified audiologist, opining that it was quite likely 
that the veteran's hearing loss began while in the service, 
there is no indication that he reviewed the veteran's claims 
file, which included service medical records documenting 
normal hearing acuity throughout the veteran's period of 
service.  Even assuming that C.F. did review the service 
medical records, C.F. did not offer an explanation as to why 
he found the veteran's hearing loss etiologically related to 
military service despite the veteran's documented normal 
hearing acuity while on active duty.  In this regard, the 
Board notes that the thoroughness and detail of a medical 
opinion are important factors in assessing the probative 
value of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-499 (2000).  In this case, the Board is not persuaded by 
the January 2006 examiner's statement that the veteran's 
hearing loss is related to service, but instead gives greater 
weight to the August 2006 examiner's opinion, which was 
detailed, thorough, supported by a rationale, and consistent 
with the service medical records.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until January 2006.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Board finds that service 
connection for hearing loss is not warranted.  The 
preponderance of the evidence is against this claim.

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions as to medical etiology of his 
hearing loss has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Entitlement to service connection for hearing loss is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


